United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1878
Issued: April 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 16, 2009 appellant filed a timely appeal of an April 6, 2009 decision of the
Office of Workers’ Compensation Programs denying his claim for compensation. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury on February 23, 2009 in the performance of duty.
FACTUAL HISTORY
On February 23, 2009 appellant, then a 54-year-old tractor-trailer operator, filed a
traumatic injury claim alleging that on that day he injured his back and neck after his vehicle was
struck while in the performance of duty. Appellant stopped work that day and returned to work
on March 4, 2009.
In a February 26, 2009 letter, the Office advised appellant that the evidence was
insufficient to support his claim because no medical evidence had been received that showed that

appellant sustained an injury as a result of his reported accident. The Office requested that
appellant submit, within 30 days, a physician’s report with a diagnosis and an opinion regarding
whether the diagnosed condition was caused or aggravated by the claimed incident.
Appellant submitted a March 4, 2009 work status report from Dr. Heidi Klingbeil, a
Board-certified physiatrist, who advised that appellant could return to regular full-time work.
She indicated that appellant had “no impairment as a result of his recent injury.”
In an April 6, 2009 decision, the Office denied appellant’s claim finding that, although
evidence supported that he experienced the claimed incident, the medical evidence was
insufficient to establish that he sustained an injury as a result of the reported incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an “employee of the United States” within the meaning of the Act; that the claim was filed
within the applicable time limitation; that an injury was sustained while in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury. These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.3
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence, which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.4

1

5 U.S.C. §§ 8101-8193.

2

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

Id.

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

2

ANALYSIS
The record supports that on February 23, 2009 appellant was driving a tractor trailer that
was struck by two other vehicles while in the performance of duty. The medical evidence does
not establish that the motor vehicle accident caused or aggravated appellant’s claimed back and
neck condition.
Dr. Klingbeil’s March 4, 2009 work status report indicated that appellant could return to
work and that he sustained no impairment due to his “recent injury.” However, she did not
provide a diagnosis or address whether the February 23, 2009 work incident caused or
aggravated appellant’s alleged back and neck condition. The Board has held that medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.5 Appellant did not submit any other
evidence from a physician, which addressed causal relationship between a motor vehicle incident
in the performance of duty and a back and neck condition. As noted, causal relationship is a
medical issue. To meet his burden of proof, appellant must submit medical evidence from a
physician addressing how the February 23, 2009 motor vehicle incident caused or aggravated a
specific back or neck condition.
The Office notified appellant of the type of evidence necessary to establish his claim on
February 26, 2009. Specifically, the Office advised that appellant needed to submit a physician’s
report explaining how the alleged work incident contributed to his back and neck condition.
However, he did not submit a reasoned medical opinion explaining how the February 23, 2009
work incident caused or aggravated a diagnosed medical condition.
On appeal, appellant asserts that he was operating a vehicle within the scope of his
employment during the incident on February 23, 2009. He further asserts that all of his medical
bills from treatment received for the work incident should be paid as he was in the performance
of duty at the time of the incident. It is not disputed that the February 23, 2009 incident occurred
in the scope of appellant’s employment. As noted, in order to receive any compensation
benefits, including payment of medical bills, appellant must submit rationalized medical opinion
evidence establishing causal relationship between the work incident and alleged medical
condition. Because the medical evidence of record did not address the issue of causal
relationship, appellant did not meet his burden of proof and, therefore, is not entitled to
compensation benefits.6
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a traumatic injury on February 23, 2009 in the performance of duty.

5

S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009); A.D., 58 ECAB 149 (2006).

6

The Board notes that appellant submitted new evidence after the Office issued its decision. However, the Board
may only review evidence that was in the record at the time the Office issued its final decision. See 20 C.F.R.
§ 501.2(c).

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated April 6, 2009 is affirmed.
Issued: April 5, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

